Citation Nr: 1032450	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for low back disability (previously 
claimed as low back injury).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966 
with additional service in the Reserves.       

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision, in which the RO declined to 
reopen a claim for service connection for low back disability 
(previously claimed as low back injury).  In February 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 2006 and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2006.    

In June 2010 the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In June 2010, the Veteran submitted additional evidence directly 
to the Board, with a waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.1304 (2008).  

The Board points out that it must address the question of whether 
new and material evidence to reopen the claim for service 
connection for low back disability has been received because this 
matter goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has characterized the matter on 
appeal as reflected on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In an August 1998 rating decision, the RO denied service 
connection for low back injury; although notified of the denial 
in a letter that same month, the Veteran did not initiate an 
appeal.

3.  Since the August 1998 rating decision, new evidence has been 
associated with the claims file, which relates to unestablished 
facts necessary to substantiate the claim (i.e. the presence of a 
current low back disability and the Veteran's low back injury in 
service); however, the evidence does not tend to indicate that 
there is a medical nexus between any current low back disability 
and the Veteran's military service and thus, does not raise a 
reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The August 1998 rating decision in which the RO denied 
service connection for low back injury is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's August 1998 denial of the 
claim for service connection for low back disability (previously 
claimed as low back injury) is not new and material, the criteria 
for reopening the claim are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.   See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.   Id.

In this appeal, an August 2004 pre-rating letter explained to the 
Veteran that new and material evidence was needed to reopen the 
previously denied claim.  The letter also explained what 
information and evidence was needed to substantiate the 
underlying claim for service connection, provided notice of the 
definition of new and material evidence and explained why the 
Veteran's claim for service connection had been previously been 
denied.  Additionally, the letter explained what information and 
evidence must be submitted by the appellant and what information 
and evidence would be obtained by VA, and provided general 
information pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  The January 2005 rating decision reflects 
the initial adjudication of the claims after issuance of this 
letter.  Hence, the August 2004 letter-which meets the content 
of notice requirements described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.   Pertinent medical evidence associated 
with the claims file consists of the service treatment records 
and private medical records.   Also of record and considered in 
connection with the appeal is the transcription of the June 2010 
Board hearing, along with various written statements provided by 
the Veteran, and by his friend, his brother and his 
representative, on his behalf.  

The Board notes that no further action prior to appellate 
consideration of this claim, is required.  Notably, the Veteran 
has alleged that he injured his back around January or February 
1966 while serving aboard the USS Klondike during service.  He 
has affirmatively noted that although the injury was not 
documented in his service treatment records, it would have been 
documented in the deck logs.  Thus, he requested that the RO 
attempt to obtain the deck logs from the USS Klondike for this 
time frame.  However, the RO did not attempt to obtain the logs.  
In this regard, the Board notes that even if the logs were to 
show a low back injury in service, the information received since 
the August 1998 rating decision does not include any competent 
evidence, which tends to indicate that there exists a medical 
nexus between the Veteran's current low back disability and any 
injury in service.   Consequently, the newly received evidence, 
even if it included documentation of an in-service back injury, 
would not raise a reasonable possibility of substantiating the 
Veteran's underlying claim for service connection.  Accordingly, 
without any newly received competent evidence tending to show a 
medical nexus, there is no reasonable possibility that VA 
assistance in attempting to obtain the logs would support the 
Veteran's claim to reopen.  See 38 C.F.R. § 3.159(d).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (A remand that 
imposes unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, is unnecessary).  
Accordingly, it was not necessary for the RO to attempt to obtain 
the deck logs.   

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.   Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).
Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.   38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In this case, the Veteran's claim for service connection for low 
back disability was previously denied by the RO in an August 1998 
rating decision.  The evidence considered by the RO in August 
1998 consists solely of the service treatment records.  These 
records do not include any findings or complaints of low back 
injury or pathology.  Notably, on June 1966 Reserve examination, 
just prior to  the Veteran's separation from active duty, and on 
subsequent March 1967 annual Reserve examination, the Veteran's 
spine was found to be normal and no low back pathology was noted.   
Also, on his March 1967 report of medical history, the Veteran 
did not report ever having any back problems.  A September 1966 
injury to the right hip, resulting in paresthesias, was noted, 
but it was also noted that the hip problem had cleared up after 
approximately six weeks.   

In the August 1998 rating decision, the RO denied the Veteran's 
claim for service connection for low back injury because there 
was no evidence that a chronic low back disability in service and 
no evidence of current low back disability, which was related to 
service.  Although notified of the decision, the Veteran did not 
initiate an appeal.  See 38 C.F.R. § 20.200.  Hence, the RO's 
August 1998 decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in April 
2004.            Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when  considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.   New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).   
Here, the last final denial of the claim on appeal is the RO's 
August 1998 rating decision; consequently, in determining whether 
new and material evidence has been received with respect to the 
claim, the Board will consider the evidence of record since 
August 1998.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).
Pertinent evidence added to the claims file since the August 1998 
denial includes an undated  Disabled Person Eligibility Notice 
from the Oregon Vocational Rehabilitation Division, a September 
2004 letter from a treating chiropractor outlining the injuries 
the Veteran sustained and the subsequent treatment he received 
following a September 2002 motor vehicle accident, statements 
from the Veteran, the Veteran's June 2010 hearing testimony, and 
June 2010 statements from a friend of the Veteran and from the 
Veteran's brother. 

In the September 2004 letter, the chiropractor indicated that the 
Veteran was injured in September 2002 when his car was rear-
ended.  He also noted that cervical and thoracic X-rays taken at 
the hospital after the crash were negative for fracture but did 
show some arthritis.  Additionally, the chiropractor indicated 
that in October 2002, the Veteran began receiving treatment from 
the chiropractor.  

The chiropractor noted that the Veteran had informed him that he 
had been completely pain-free prior to the September 2002 
accident.  The chiropractor also noted that the Veteran gave an 
account of several prior injuries from motor vehicle accidents 
dating back to the 1970s and a lifting injury aboard ship while 
in the service in 1965.  The chiropractor indicated that the 
Veteran reported that he experienced a little stiffness in the 
low back from these old injuries but suffered no lingering pains 
from any of them, and unlike the September 2002 motor vehicle 
accident, the injuries had not interfered with his ability to 
work or lowered his quality of life.  The chiropractor also 
indicated that the Veteran had reported that he had had an 
additional injury to the lower back in 1987.    

The chiropractor diagnosed the Veteran with cervical 
sprains/strains, cervical, thoracic, lumbar and sacral joint 
misalignments and dysfunctions, and thoracic and lumbar 
sprain/strain.  The chiropractor noted that the sprains/strains 
were complicated by mild thoracic and lower lumbar arthritis, 
lower lumbar disc degeneration, involuntary muscle spasm and 
costochondral calcinosis.  The chiropractor opined that the 
Veteran's injuries were solely the result of the September 2002 
motor vehicle accident.  He noted that although the Veteran had 
had the prior infirmed condition of lower cervical, mid-thoracic, 
and lower lumbar disc and/or joint degeneration, he had been 
completely asymptomatic prior to the accident and had had a 
normal physical/work capacity prior to the accident.  
Consequently, the chiropractor found that the Veteran's injury, 
disability and the need for treatment was solely due to the 
trauma sustained in the September 2002 accident.  

In various statements the Veteran asserted that he sustained a 
back injury while serving aboard the USS Klondike as a result of 
carrying 60 to 80 pound loads.  

In his June 2010 statement, the Veteran's friend indicated that 
he had known the Veteran since 1970.  He remembered the Veteran 
using gravity boots to hang upside down and relieve the pressure 
on his spine.  The friend also noted that on one occasion, he had 
asked the Veteran how he had hurt his back in service and the 
Veteran had indicated that he injured his back while carrying 60 
to 80 pound loads of food up two ladders to the officer's 
quarters while aboard ship.  The friend further indicated that 
the Veteran traced his history of back problems back to this 
injury.

In a separate June 2010 statement, the Veteran's brother 
indicated that the Veteran hurt his back while aboard ship in the 
Navy.    

During the June 2010 Board hearing, the Veteran testified that he 
injured his back aboard ship sometime around early February, 
1966.  He reported to sick bay just after the injury and was seen 
by a corpsman.  The corpsman advised him to take some aspirin, to 
not lift anything heavy the rest of the day, and to come back in 
a couple of days if the injury was still bothering him.  The 
Veteran noted that he was young at the time and did not realize 
how badly he was hurt so he did not come back for any follow-up 
treatment. 

The Veteran indicated that several years later, in the early to 
mid 70s, he injured his back in a car accident and found that it 
took him five years to recover, even though his treating 
orthopedic surgeon informed him that he should have been back to 
normal in 1 to 2 months.  The Veteran noted that the orthopedic 
surgeon who treated him, Dr. L, actually told him that he must 
have badly injured his back in the past.  (The Veteran also noted 
that records from Dr. L were unavailable).  Additionally, the 
Veteran indicated that the Disabled Person Eligibility Notice was 
from 1985.  Further, he reported that he did not seek any 
treatment for back problems after he separated from service 
because he did not have the money to do so.  

While the evidence summarized above can be considered "new", it 
is not "material" for purposes of reopening the claim.  As 
noted, the Veteran's claim for low back disability was previously 
denied because there was no evidence that a chronic low back 
disability became manifest in service and no evidence of a 
current low back disability, which was related to service.  
Notably, the newly received evidence shows that the Veteran has a 
current low back disability and also tends to show that he 
sustained a low back injury in service.  However, none of the 
newly received evidence tends to show that there is a medical 
nexus between the injury sustained in service and any current low 
back disability.   Accordingly, although the newly received 
evidence relates to unestablished facts necessary to substantiate 
the claim-injury in service, and current low back disability-in 
the absence of competent evidence tending to show a medical 
nexus, it does not, either considered by itself or in relation to 
the previous evidence of record, raise a reasonable possibility 
of substantiating the claim.

As for the oral and written assertions of the Veteran (to include 
those advanced by his representative, on his behalf), as well as 
the written statements of his representative, the Board notes 
that these individuals are certainly competent to assert the 
occurrence of matters observed, or within therir within their 
personal knowledge-such as the occurrence of an service injury.  
See, e.g.,38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  However, even if, at the reopening stage, the 
Board accepts these lay assertions as credibly establishing the 
occurrence of the Veteran'a in-service injury, these assertions, 
without more, do not provide a basis for reopening the claim.  

As laymen without appropriate medical training and expertise, 
none of the identified individuals is competent to render to 
persuasively establish, on the basis of assertions, alone, that 
there exists a medical nexus between current back disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for low back 
disability (previously claimed as low back injury) are not met, 
and the August 1998 denial of this claim remains final.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for low back 
disability (previously claimed as low back injury) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


